NOT FOR FULL-TEXT PUBLICATION
                                 File Name: 07a0707n.06
                                  Filed: October 3, 2007

                                           No. 06-3779

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


ELAINE L. CHAO, Secretary of Labor,               )
United States Department of Labor,                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
       Plaintiff-Appellee,                        )   NORTHERN DISTRICT OF OHIO
                                                  )
v.                                                )
                                                  )
FIRST NATIONAL                  LENDING           )
CORPORATION, et al.                               )
                                                  )
       Defendants-Appellants.                     )
                                                  )

Before: NORRIS, GIBBONS, and ROGERS, Circuit Judges.

       PER CURIAM. Defendants-appellants First National Lending Corporation and Lisa M.

Scherzer (collectively, “FNL”) appeal the district court’s judgment in favor of plaintiff-appellee

Elaine L. Chao, Secretary of Labor, United States Department of Labor. FNL contends that the

district court erred in concluding that (1) FNL’s loan officers were “employees” under the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq. (“FLSA”), (2) FNL’s loan officers

were not exempt from the minimum wage provisions of the FLSA as “outside salesmen,” and (3)

FNL failed to meet its burden of proof to refute the Secretary of Labor’s back wage computations.

       Having reviewed the parties’ briefs and the applicable law and having had the benefit of oral

argument, we conclude that a panel opinion further addressing the issues raised would serve no



                                                 1
jurisprudential purpose. Therefore, on the grounds identified by the district court, we affirm the

district court’s judgment in favor of the Secretary of Labor.




                                                 2